Citation Nr: 0936107	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for post operative open reduction of a fracture of 
the right ankle. 

2.  Entitlement to service connection for arthritis of the 
right ankle. 

3.  Entitlement to service connection for arthritis of the 
right knee. 

4.  Entitlement to service connection for arthritis of the 
right hip. 

5.  Entitlement to service connection for arthritis of the 
lower back.  

6.  Entitlement to service connection for depression. 

7.  Entitlement to service connection for a mental psychosis. 

8.  Entitlement to service connection for a bipolar disorder. 

9.  Entitlement to service connection for posttraumatic 
stress disorder. 

10.  Entitlement to service connection for tinnitus. 

11.  Entitlement to total disability based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 
1983.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2005, February 2007, May 2005, October 
2008, and November 2008 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 2005, the RO denied an increased evaluation in 
excess of 10 percent for residuals of a right ankle fracture 
and service connection for arthritis of the right ankle, 
right knee, right hip, and low back.  In March 2005, the 
Veteran expressed timely disagreement only with the denial of 
the four service connection issues.  However, in 
correspondence in July 2006, the RO acknowledged the receipt 
of a timely notice of disagreement regarding the increased 
rating for the right ankle fracture and issued a statement of 
the case in August 2006.  The Veteran did not perfect an 
appeal.   

In May 2005, the RO denied service connection for depression. 

In February 2007 and October 2008, the RO denied total 
disability based on individual unemployability (TDIU). 

In October 2008, the RO also denied service connection for a 
mental psychosis, posttraumatic stress disorder (PTSD), 
bipolar disorder, and tinnitus. 

In November 2008, the RO denied an increased evaluation in 
excess of 10 percent for post operative open reduction of a 
fractured right ankle.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Right Ankle, Knee, Hip, and Low Back Disabilities

The most recent compensation and pension evaluation of the 
status of the Veteran's post operative open reduction of a 
right ankle fracture was in November 2004.  The most recent 
examination for arthritis of the right ankle, knee, hip, and 
low back was in January 2005.  In the latter examination, the 
VA physician noted no current disabilities of the right knee, 
right hip, and low back.  The physician did note deficits of 
the right ankle associated with residuals of a fracture and 
minimal degenerative changes were shown on X-ray.  However, 
the claims file contains a handwritten VA memorandum dated in 
January 2005 in which a different VA physician noted that the 
Veteran has arthritic disease of the back, hip, knees, and 
ankle for which he was receiving treatment. 

In March 2005, a private physician performed an examination 
for the Social Security Administration and noted the 
Veteran's reports of right knee, hip, and back pain.  On 
examination the physician noted some hip tenderness but 
otherwise normal knee, hip, and spine conditions.  Ankle, 
knee, and lumbar X-rays were normal and the physician noted 
no objective findings to explain the Veteran's limp or pain.  

VA outpatient treatment records from January 2005 to October 
2006 occasionally mention the Veteran's orthopedic problems 
and that he used prescription medication for pain, but there 
are no records of on-going clinical care for specific joint 
disorders.   The treatment and administrative records also 
showed that the Veteran was admitted to domiciliary and 
vocational training programs during this period of time, 
frequently changing his address.  The RO noted several pieces 
of correspondence to the Veteran had been returned 
undelivered from June and August 2007.  

In a January 2009 statement of the case, the RO noted that VA 
outpatient treatment records from April 2007 through October 
2008 were considered in the evaluation of the right ankle 
fracture.  The only records in the claims file were for VA 
outpatient treatment over a one week period in April 2007.  
The examiners noted that the Veteran was homeless and was 
receiving treatment for substance abuse.  The RO scheduled 
the Veteran for a VA joint examination on October 2, 2008, 
but the Veteran did not appear for the examination.  A copy 
of the examination notification is not of record, and the 
Board notes that the Veteran used two different addresses in 
correspondence to VA from September to November 2008.  

In a statement dated the day after the scheduled examination 
and received by the RO in November 2008, the Veteran reported 
that he had been taken to a private hospital by a fire 
department after his back, knee, and ankle gave out.  He 
provided a copy of the discharge instructions dated in June 
2008 that showed medication for back pain.  Records of this 
clinical care have not been requested.  The Veteran also 
noted that he had fallen on one occasion while getting a 
chest X-ray at a VA clinic.  He reported that his joint pain, 
weakness, and muscle spasms had become more severe, resulting 
in an abnormal gait and the use of a cane and brace. 

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the most recent evaluation of the service-
connected right ankle disorder is over four years old and the 
Veteran has provided lay evidence of more severe symptoms.  
There is medical evidence both for and against the existence 
of arthritic disorders of the ankle, knee, hip, and lumbar 
spine.  The most recent VA outpatient treatment records are 
not in the file.  Although the Veteran was informed that he 
did not appear for a scheduled examination, he provided no 
response or request to reschedule.  Nevertheless, resolving 
all doubt in favor of the Veteran, the Board concludes that 
an opportunity for a current joint examination should be 
afforded to the Veteran in view of his reported homeless 
status, record of frequent changes in address, and lay 
statements of more severe joint symptoms.  

Further, VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
Veteran that are dated from October 2006 to the present.




Psychiatric Disorders and Tinnitus

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In April 2007, the Veteran reported that he had been 
physically and sexually assaulted in service.  VA has special 
evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis.  Patton v. 
West, 12 Vet. App. 272 (1999) (citing VA Adjudication 
Procedural Manual, M21-1, Part III, paragraph 5.14(c)).  
These procedures were subsequently incorporated in the 
revised VA Adjudication Procedure Manual, M-21MR, IV, ii, 1, 
D, 17.  The special evidentiary procedures for PTSD claims 
based on personal assault are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997), 
Gallegos v. Peake, 22 Vet. App 329 (2008). 

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes. 
38 C.F.R. § 3.304(f)(3) (2008).  

The Veteran submitted two VA Forms 21-0781a in May 2007 that 
contained notes advising the Veteran of possible sources of 
information to corroborate the assaults.  However, a formal 
notice letter dated in June 2007 did not explain the possible 
sources of verifying information but only acknowledged 
receipt of the forms.  Further, the RO noted that the 
correspondence had been returned as undelivered.  The RO 
mailed the correspondence again in November 2007 but it was 
returned because of an insufficient address.  It is not clear 
whether the Veteran has received adequate notice that meets 
the special requirements for claims for service connection 
for PTSD as a result of a personal assault.   

Service personnel records showed that the Veteran received 
military disciplinary action for two minor offenses.  
However, near the end of his service, he was convicted of 
driving under the influence of alcohol and incarcerated by 
civil authority.  He was administratively discharged with no 
medical disability.  

VA mental health treatment records show that the Veteran 
received inpatient and outpatient treatment for substance 
abuse disorders starting in September 2004.  Clinicians noted 
the Veteran's reports of feelings of depression, anxiety, 
tension, inability to concentrate and loss of memory.  
Although symptoms of a right ankle fracture in service and 
ongoing ankle and leg pain were noted, the treatment focused 
on substance abuse, homelessness, and vocational 
rehabilitation.  In March 2005, one clinician diagnosed 
bipolar disorder.  In July 2005, a private psychologist 
examined the Veteran for the Social Security Administration 
and diagnosed bipolar disorder with depressed mood but 
without psychotic features, and alcohol dependence and 
cocaine abuse.  In May 2006, SSA granted disability benefits 
for a bipolar disorder.  However, none of the clinicians 
noted reports by the Veteran of personal assaults or other 
traumatic events in service or related the disorders to the 
right ankle disability.  

In September 2006, a VA psychiatrist performed an initial 
assessment prior to treatment at a different VA facility.  He 
did not indicate a review of the entire history or the claims 
file.  The psychiatrist noted that the Veteran reported no 
depression, was enjoying life, and denied any psychiatric 
problems other than substance abuse.  The Veteran suggested 
that his alcohol and drug abuse was self-medication for 
orthopedic pain, but the psychiatrist found it not plausible 
based on 
the timing and objective evidence of the orthopedic 
condition.  

In April 2007, another VA psychiatrist noted the Veteran's 
report of a sexual assault in service and use of alcohol as 
medication for joint pain.  The psychiatrist noted a mildly 
depressed mood but noted no diagnoses or comments on the 
etiology of the Veteran's substance abuse.  As previously 
noted, the only records of VA outpatient treatment in the 
claims file for treatment during this time were for treatment 
over a one week period.  The same month, the Veteran provided 
a statement in which he reported his orthopedic and 
psychiatric symptoms.  He noted that he was unable to sleep 
because he heard voices and ringing in his ears.  He did not 
report any organic ear symptoms or associated the ringing 
with any acoustic trauma or other events in service.  

The Veteran has not received a compensation and pension 
mental health examination.  The Board refers to the criteria 
for a VA examination discussed above.  In this case, there is 
medical evidence of various mental health disorders, 
primarily related to substance abuse.  However, the Veteran 
has provided lay evidence of a personal assault in service 
and suggested a relationship of his disorders to his 
orthopedic symptoms.  The Board concludes that the low 
threshold for a mental health examination has been met and 
that additional medical evidence is necessary to decide the 
claim.  Further, the Veteran has reported ringing in the ears 
together with his other psychiatric symptoms.  A medical 
examination is necessary to determine whether the ringing 
symptoms are related to mental or otological disorders.    

The Board will defer adjudication of the claim for total 
disability based on individual unemployability as it is 
intertwined with the other claims for which additional 
development is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Request all records of VA inpatient 
and outpatient treatment of the Veteran 
from October 2006 to the present.  
Associate any records received with the 
claims file. 

2.  Request from the Veteran 
authorization to obtain records of 
private hospital treatment for back pain 
in June 2008.  If authorized, request 
those records and associate any records 
received with the claims file. 

3.  Provide the Veteran with notice of 
the criteria to substantiate a claim for 
service connection for PTSD based on a 
personal assault as provided in VA Manual 
M-21MR, IV, ii, 1, D, 17 including the 
examples of sources and types of 
information that can be considered to 
corroborate the occurrence of the 
assault.  Provide the Veteran an 
opportunity to submit or identify 
relevant evidence and assist in obtaining 
that evidence as appropriate.  Associate 
any records received with the claims 
file.  

4.  Then, schedule the Veteran for a VA 
mental health examination by a 
psychiatrist or psychologist.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's psychiatric disorders.  If 
evidence has been received to corroborate 
the occurrence of a personal assault in 
service, request that the examiner 
include an assessment for PTSD.  Request 
that the examiner also assess the origins 
of the Veteran's reported ringing in the 
ears.   Request that the examiner provide 
an opinion whether any psychiatric 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to any aspect of service or 
secondary to the residuals of the 
fracture of the right ankle. 

5.  If the mental health examiner finds 
that the Veteran does experience ringing 
in the ears but that the symptom is not 
associated with a mental health disorder, 
then schedule the veteran for a VA 
hearing examination. Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's symptoms of ringing in the ears 
and provide an opinion whether any 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to any aspect of service.  

6.  Schedule the Veteran for a VA 
orthopedic examination.  Request that the 
physician review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's post operative open reduction 
of a right ankle fracture.  Request that 
the examiner provide an evaluation of the 
right ankle, right knee, right hip, and 
low back and opinion whether any 
arthritic disease or other disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to any aspect of service or whether it is 
secondary to the residuals of the 
fracture of the right ankle. 

7.  Then, readjudicate the claim for an 
increased evaluation for post operative 
open reduction of a fracture of the right 
ankle, and for service connection for 
arthritis of the right ankle, right knee, 
right hip, low back, depression, mental 
psychosis, PTSD, bipolar disorder, 
tinnitus, and total disability based on 
individual unemployability.  If any 
decision remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




